PETERS, District Judge.
At first I thought the witness should be rejected, as one concerned in interest on the same points, agreeably to the law. as laid down in Strange and other books of authority. But as it is stated, that special circumstances attend the case of the complainant, distinguishing it from that of others, I admit the witness. As to the *1070entry in the log-book, it is only prima facie evidence. The witness proving an indulgence given to the seaman by the captain, beyond the hour set down on the articles, wages in full decreed to be paid. In this case, although the ship had ended her voyage more than fifteen days, yet it having been alleged and not denied, that due diligence had been used, but the vessel could not be unloaded, I give further time for payment.
On the point of admitting seamen to be witnesses for each other, it is settled here, that one seaman cannot be a witness for another, if the witness and the party have a common interest in the point in contest. If the question be the loss of the ship — embezzlement equally affecting the whole crew — -negligence, misfeazance, or malfeazance, to which all must contribute in damages, one of the crew cannot be admitted a witness for another. But where special circumstances distinguish cases — -where one having made a similar contract with the other, the breach or performance whereof may happen without affecting the other — where special indulgences are given to one, though not to the rest, a seaman may be a witness for another. Where seamen are involved in similar breaches of contract, though the agreement of each is separate and independent, I hear them with caution. But this affects credit, not competency.